386 F.2d 996
TRANSONIC CORPORATION, Appellant,v.E. EDELMANN & COMPANY, Appellee.
No. 24707.
United States Court of Appeals Fifth Circuit.
December 15, 1967.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Albert E. Phillips, Swift, Currie, McGhee & Hiers, Atlanta, Ga., for appellant.
John M. Sikes, Jr., Lipshutz, Macey, Zusmann & Sikes, Atlanta, Ga., for appellee.
Before COLEMAN and SIMPSON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM:


1
The crucial question presented on this appeal is identical to that tried in the District Court, to wit: Did appellant Transonic Corporation, by and through E. N. Amos, its Vice President, execute a valid and enforceable guaranty in favor of appellee, Edelmann & Company, rendering appellant and Amos jointly and severally liable to appellee for goods sold in the sum of $12,661.85 advanced by appellee on open account to one of appellant's wholly-owned subsidiaries, Transco Southern?


2
After thoroughly scrutinizing the record as a whole, we agree that the findings of the District Court reported in Edelmann & Company v. Transonic Corporation, 277 F. Supp. 105 (N.D.Ga.1967), are not clearly erroneous, F.R.Civ.P. 52 (a), and that the authorities cited therein were governing and correctly applied. In accordance with these views, we affirm the judgment rendered by the District Court on February 7, 1967, awarding judgment to Edelmann, in the above amount with interest thereon from November 7, 1963.


3
Affirmed.